Myrick, J., dissenting:
In dissenting from the judgment of the Court in Barton v. *571Kalloch, I took occasion to express the view that, according to the Constitution of this State, the elections of all officers, whether State, county, township, or municipal, were to occur on the even-numbered years, whatever may be the length of the terms respectively. I see no reason for changing the views then expressed. It necessarily follows, in my opinion, that no election for any officer can be held in the year 1881; that no election can be held until the first Tuesday after the first Monday in November, 1882. In San Francisco the “Consolidation Act” remains in force except as to such parts as are in conflict with the Constitution. It is in conflict with the Constitution as to the time of holding elections, and as to the commencement of the terms of office. It may be asked, when did the terms of office of persons throughout the State holding county, township, and municipal offices in 1880 expire? I think the Constitution answers the question, viz.: On the first Monday after the first day of January, 1881, and where there were no elections of successors, the incumbents are in office holding over, awaiting the election or appointment of successors.